Citation Nr: 1506356	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript is of record.

In September 2011, the Board dismissed the issue of service connection for Parkinson's disease and remanded the issues remaining on appeal for additional development. 

In April 2014, the Board again remanded the appeal for additional development.

In September 2014, the Appeals Management Center (AMC) granted service connection for diabetes, renal disease, neuropathy, and diabetic retinopathy.  This rating action results in a full benefit grant for these issues, and they are no longer on appeal.   

The paper claims folder has been converted in its entirety onto an electronic record within the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An addendum medical opinion is needed for the June 2014 VA hypertension examination.  The VA examination report reflects that the Veteran dated his history of hypertension to the 1970s.  However, in his 2007 claim, the Veteran dates the onset of hypertension to 1994.  Review of private medical records from the 1970s through the present indicates that he had normal blood pressure until the mid-1990s.  Another medical opinion is needed to clarify this discrepancy with the medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the June 2014 VA examiner for an addendum hypertension medical opinion.  If he is unavailable, contact another suitably qualified clinician.  The claims folder (both electronic and paper files) and a copy of this remand must be available and reviewed by the examiner.  

The examiner is asked to clarify his June 2014 medical opinion based upon review of the private medical records indicating that the Veteran had normal blood pressure until the mid-1990s.  He again must determine whether it is at least as likely as not (i.e., 50 percent or greater probability) hypertension is either caused by or aggravated by diabetes.  The examiner must provide opinions addressing both (1) secondary causation and (2) secondary aggravation.  

The requested determinations should consider the Veteran's medical, occupational, and recreational history prior to, during, and since his military service. The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record. 

(If the examiner determines that another examination is necessary, such examination should be scheduled.) 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the claim based on the whole record.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issues on appeal and provided an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




